RAMIREZ, Judge
(concurring).
I concur in the decision because the trial court’s finding that plaintiffs -willfully failed to comply with the court’s orders is supported by the record. On appeal, the plaintiffs argued that they had not willfully disobeyed any court order because they had moved and thus were not receiving mail. However, they also left no forwarding address. Furthermore, they moved before prior counsel withdrew, yet they never notified their attorney of their change of residence. At oral argument, plaintiffs’ counsel candidly admitted that his clients received a copy of the order of withdrawal which showed their former address. Nonetheless, plaintiffs still did not bother to tell anyone that the address was incorrect. Counsel attempted to excuse his clients’ behavior by stating that they could not read English, but the difference between 8628 N.W. 2nd Terrace, Miami, Florida, and 2693 S.W. 31 Place, Miami, Florida, is immediately obvious to a Spanish reader, as well as an English reader.